Filed 10/29/13 P. v. Jones CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F065666
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. CRF37695)
                   v.

ALEXANDRIA ELIZABETH JONES,                                                              OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tuolumne County. James A.
Boscoe, Judge.
         Rachel Varnell, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-



*        Before Levy, Acting P.J., Cornell, J., and Detjen, J.
                                    INTRODUCTION
       On March 2, 2012, appellant, Alexandria Elizabeth Jones, was charged in a
criminal complaint with transportation of methadone (Health & Saf. Code, § 11352,
subd. (a), count I) and possession of methadone for sale (Health & Saf. Code, § 11351,
count II). Appellant waived her right to a preliminary hearing and the complaint was
deemed to be the information. At the conclusion of a jury trial, appellant was found
guilty of count I and acquitted of count II.
       On August 28, 2012, appellant was placed on probation for five years on various
terms and conditions, including that she serve 90 days in county jail. Appellate counsel
has filed a brief seeking independent review of the case by this court pursuant to People
v. Wende (1979) 25 Cal.3d 436 (Wende).
                                          FACTS
       On February 19, 2012, at ten minutes before midnight, Officer Eli Dillon of the
California Highway Patrol was in a marked patrol car with his partner, Officer McDaniel,
when he saw a van with a broken right brake light proceeding down the highway. This
was a violation of the Vehicle Code. Dillon initiated a traffic stop. Appellant was
driving. There were three passengers; a male in the front passenger seat and two female
passengers in the back seats. Dillon smelled a strong odor of alcohol coming from the
vehicle and asked appellant if she had been drinking. Appellant eventually admitted she
had one drink.
       While administering a field sobriety test, Dillon had appellant tilt her head back.
When she did so, Dillon noticed a white crystalline substance in her nose that appeared to
be methamphetamine. The male passenger was obviously intoxicated. Appellant’s blood
alcohol level was only .021 percent. Dillon took appellant’s purse, located next to the
driver’s seat, and searched it in appellant’s presence.



                                               2
       Dillon found a bundle of about 100 different sized ziplock baggies printed with
different symbols in the appellant’s purse. Dillon found a wadded up piece of foil that
had been burned on one side and contained what appeared to be a mostly burnt
prescription drug. Dillon also found two hollowed out pens that had a white, crystalline
substance inside of them and a digital scale. Dillon searched the other passengers and
found no controlled substances. Appellant was arrested for possession of drugs.
       At the jail, Dillon asked appellant if she had anything that should not go into the
jail. Appellant replied she had marijuana in her bra. A female deputy searched appellant
and found a ziplock baggie in her underwear that contained two whole tablets and one
half pill. One of the tablets was tested and came back positive for methadone and the
second whole pill had the same pharmaceutical markings. The criminalist concluded
both of the whole pills were methadone. The pens were tested and one of them contained
traces of heroin, oxycodone, and methamphetamine.
       Appellant’s friend and one of the passengers, Nicole Diverty, testified that she had
a prescription for methadone. According to Diverty, appellant dispensed the medication
to Diverty so she would take it properly. Diverty stated that she gave appellant the entire
prescription. On the night of the traffic stop, Diverty had brought her last two doses with
her because they had planned to be out the entire evening.
       Appellant testified that she dispensed Diverty’s methadone and kept it in a safe in
her house. Appellant admitted that at the time of her arrest she was using a little bit of
everything and took the scale with her to measure drugs she purchased. Appellant denied
selling drugs.
                            APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal.3d 436.) The opening brief also includes

                                              3
the declaration of appellate counsel indicating that appellant was advised she could file
her own brief with this court. By letter on March 1, 2013, we invited appellant to submit
additional briefing. To date, she has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               4